Exhibit 10.13

 

TEAM, INC.

 

1998 INCENTIVE STOCK OPTION PLAN

 

(as amended through June 24, 2004)

 

The following Team, Inc. 1998 Incentive Stock Option Plan (the “Plan”) has been
adopted by the Board of Directors of Team, Inc. effective beginning on January
29, 1998 subject to approval by the shareholders of the Company no later than
twelve months following the adoption by the Board.

 

1. Purpose. The Plan is intended to advance the interests of Team, Inc. (the
“Company”), its shareholders, and its subsidiaries by encouraging and enabling
selected key employees of the Company upon whose judgment, initiative and effort
the Company is largely dependent for the successful conduct of its business, to
acquire and/or increase and retain a proprietary interest in the Company by
ownership of its stock.

 

2. Definitions.

 

(a) “Act” means the Securities Exchange Act of 1934, as amended.

 

(b) “Affiliates” means, except to the extent otherwise not permitted under
Section 424(f) of the Code, any one or more corporations which are members of a
“parent-subsidiary controlled group” as such term is defined in Section
1563(a)(1) of the Code, except that “at least 50 percent” shall be substituted
for “at least 80 percent” each place it appears in Section 1563(a)(1) of the
Code.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Code” means the Internal Revenue Code of 1986, as amended.

 

(e) “Committee” means the Compensation Committee, or such other committee as
designated by the Board of Directors, vested with authority for administration
of the Plan by the Board pursuant to Paragraph 3.

 

(f) “Common Stock” means the Company’s $0.30 par value common stock.

 

(g) “Date of Grant” means the date on which an Option is granted under the Plan.

 

(h) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.



--------------------------------------------------------------------------------

(i) “Exercise Price” means the value per share of Common Stock that is equal to
one hundred percent (100%) of the Fair Market Value of a share of Common Stock
on the last date preceding the Date of Grant on which sales of the Common Stock
occurred on the American Stock Exchange or other primary market or exchange on
which the Common Stock traded.

 

(j) “Fair Market Value” means the closing price of the Common Stock reported on
the composite tape or other reporting medium (for securities listed on the
American Stock Exchange or other primary market or exchange on which the Common
Stock is traded) as of the relevant date; provided, however, that if the Common
Stock does not trade on the relevant date, such price shall be determined based
upon the closing price of the Common Stock on the next preceding date on which
trades occurred; and provided further, however, that should the primary market
or exchange on which the Common Stock is traded adopt a continuous twenty-four
hour trading policy, “Fair Market Value” for purposes of this Plan shall mean
the price of the Common Stock on the last trade prior to 4:30 p.m., New York
time, on any relevant date.

 

(k) “Option” means an option granted under the Plan.

 

(l) “Optionee” means a person to whom an Option, which has not expired, has been
granted under the Plan.

 

(m) “Successor” means the legal representative of the estate of a deceased
Optionee or the person or persons who acquire the right to exercise an Option by
bequest or inheritance or by reason of the death of any Optionee.

 

(n) “Term of Plan” means that period which commences January 29, 1998, and
terminates on January 28, 2008, or such earlier date as the Board hereafter
determines.

 

(o) “Termination of Employment” of an Optionee means the cessation of such
Optionee’s relationship as an employee of the Company or Affiliate (for federal
tax purposes).

 

2



--------------------------------------------------------------------------------

3. Administration of Plan. The Plan shall be administered by the Committee of
two or more members. The Committee shall report all action taken by it to the
Board. Except when the Board determines otherwise, the Committee shall consist
of the members of the Compensation Committee of the Board of Directors. All
members of the Committee shall qualify as both “non-employee directors,” as
defined in Rule 16b-3(b)(3) promulgated under the Act and “outside directors”
within the meaning of Section 162(m) of the Code. The Committee shall have full
and final authority in its discretion, subject to the provisions of the Plan, to
determine the key employees to whom and the time or times at which Options shall
be granted and the number of shares of Common Stock covered by each Option; to
construe and interpret the Plan; to determine and interpret the terms and
provisions of the respective option agreements, which need not be identical as
between Optionees, including, but without limitation, terms covering the payment
of the Option price; and to make all other determinations and take all other
actions deemed necessary or advisable for the proper administration of the Plan.
All such actions and determinations shall be conclusively binding for all
purposes and upon all persons.

 

4. Common Stock Subject to Options. The aggregate number of shares of the
Company’s Common Stock which may be issued upon the exercise of Options granted
under the Plan shall not exceed 1,500,000, subject to adjustment under the
provisions of Paragraph 7. The shares of Common Stock to be issued upon the
exercise of Options may be authorized but unissued shares, shares issued and
reacquired by the Company or shares bought on the market for the purposes of the
Plan. In the event any Option shall, for any reason, terminate or expire or be
surrendered without having been exercised in full, the shares subject to such
Option but not purchased thereunder shall again be available for Options to be
granted under the Plan.

 

5. Participants. Options may be granted under the Plan to any person who is a
key employee of the Company or Affiliate selected by the Committee for
participation in this Plan.

 

6. Option Agreements. Any Option granted under this Plan shall be evidenced by
an agreement (“Option Agreement”), which shall be approved as to form and
substance by the Committee. Each such Option Agreement shall be executed by an
officer of the Company and the applicable Optionee. All Options and Option
Agreements granted under the provisions of this Plan shall be subject to the
following limitations and conditions:

 

(a) Option Price. The Option price per share with respect to each Option shall
be the Exercise Price.

 

(b) Period of Option. The expiration date of each Option shall be fixed by the
Committee at the Date of Grant, subject to subsequent extension from time to
time by the Committee, but in no event shall the expiration date be fixed on or
extended to a date which is later than ten years from the Date of Grant.

 

(c) Holding Period. No Common Stock issued pursuant to exercise of an Option
granted pursuant to this Plan may, unless the Committee determines otherwise, be
sold, transferred, assigned or otherwise disposed of within six months following
the Date of Grant of the Option. However, for purposes of a qualifying
disposition under Section 422 of the Code, such Common Stock should not be

 

3



--------------------------------------------------------------------------------

disposed of within two years following such Date of Grant or one year following
the issuance of such Common Stock.

 

(d) Shareholder Rights. Neither an Optionee nor his Successor shall have any of
the rights of a shareholder of the Company by reason of holding an Option, and
such shareholder rights will not exist until the certificates evidencing the
shares of Common Stock purchased under the Option are properly delivered to such
Optionee or his Successor.

 

(e) Exercise of Option. Each Option shall be exercisable from time to time over
a period commencing on the Date of Grant and ending upon the expiration or
termination of the Option; provided, however, the Committee may, by the
provisions of any Option Agreement, postpone in whole or in part the vesting or
exercisability of the Option and limit the number of shares purchasable
thereunder in any period or periods of time during which the Option is
exercisable. Payment of the Exercise Price for shares of Stock purchased under
this Plan shall be made in full and in cash or by certified or cashier’s check
made payable to the Company or a combination thereof. However, the Committee in
its discretion may allow payment for shares of Stock purchased under any Option
or limited part thereof to be made in whole or in part in Common Stock which has
been owned by the Optionee for any period prescribed by the Committee prior to
the exercise. In the event that Common Stock is utilized in consideration for
the purchase upon the exercise of an Option, then such Common Stock shall be
valued at the Fair Market Value on the date of exercise. Exercise of an Option
shall not be effective until the Company has received written notice of
exercise. Such notice must specify the number of whole shares to be purchased
and be accompanied by payment in full of the aggregate Exercise Price for the
number of shares purchased. The Company shall not in any case be required to
sell, issue, or deliver a fractional share with respect to any Option.

 

(f) Nontransferability of Option. No Option shall be transferable or assignable
by an Optionee, otherwise than by will or the laws of descent and distribution.
Each Option shall be exercisable, during the Optionee’s lifetime, only by such
Optionee. No Option shall be pledged or hypothecated in any way and no Option
shall be subject to execution, attachment, or similar process.

 

(g) Termination of Employment. Except as provided in subparagraph (h) below,
upon an Optionee’s Termination of Employment his Option privileges shall be
limited to the shares which were immediately purchasable by him at the date of
such termination, and such Option privileges shall be exercisable by such
Optionee for three months after the date of such termination, at which time such
Option shall expire. The Committee may, by the terms of the Option Agreement,
provide for a longer period of six months instead of the three months provided
in the preceding sentence for longer term employees. The granting of an Option
to an eligible person does not alter in any way the Company’s existing rights to
terminate such person’s employment at any time for any reason, nor does it
confer upon such person any rights or privileges except as specifically provided
for in the Plan.

 

4



--------------------------------------------------------------------------------

(h) Death of Optionee. If an Optionee dies while in the employ of the Company,
such Optionee’s Option to purchase the total number of the shares covered by the
applicable Option Agreement shall thereupon become fully exercisable and shall
remain exercisable by the Optionee’s Successor until the close of the business
day on or immediately preceding the first annual anniversary date of the
Optionee’s death, at which time such Option shall expire.

 

(i) Additional Limitations for Incentive Stock Options. Options to be granted
under the Plan are intended to qualify as “incentive stock options” as defined
in Section 422 of the Code. No Options shall be granted to any Participant who
is not eligible to receive incentive stock options as provided in Section 422 of
the Code. No Options shall be granted to any Participant if, immediately before
the grant of an Option, such Participant owns more than 10% of the total
combined voting power of all classes of stock of the Company or its Affiliates
(as determined in accordance with the stock attribution rules contained in
Section 424(d) of the Code). Provided, the preceding sentence shall not apply if
at the time the Option is granted, the Option Price is increased to an amount
equal to 110 percent of the Fair Market Value and such Option by its terms is
not exercisable after the expiration of five years from the date such Option is
granted. The aggregate Fair Market Value (determined as of the time the Option
is granted) of the Stock with respect to which Options are exercisable for the
first time by any Participant during any calendar year (under all incentive
stock option plans qualified under Section 422 of the Code sponsored by the
Company or any Affiliate) shall not exceed $100,000.00.

 

7. Adjustments.

 

(a) In the event that the outstanding shares of Common Stock of the Company are
hereafter increased or decreased or changed into or exchanged for a different
number or kind of shares or other securities of the Company or of another
corporation, by reason of a recapitalization, reclassification, stock split-up,
combination of shares, or dividend or other distribution payable in capital
stock, appropriate adjustment shall be made by the Committee in the number and
kind of shares for the purchase of which Options may be granted under the Plan.
In addition, the Committee shall make appropriate adjustment in the number and
kind of shares as to which outstanding Options, or portions thereof then
unexercised, shall be exercisable, to the end that the proportionate interest of
the holder of the Option shall, to the extent practicable, be maintained as
before the occurrence of such event. Such adjustment in outstanding Options
shall be made without change in the total price applicable to the unexercised
portion of the Option but with a corresponding adjustment in the Option price
per share.

 

(b) In the event that the Board shall adopt resolutions recommending the
dissolution or liquidation of the Company, any Option granted under the Plan
shall terminate as of a date to be fixed by the Committee, provided that not
less than thirty (30) days’ written notice of the date so fixed shall be given
to each Optionee and each

 

5



--------------------------------------------------------------------------------

such Optionee shall have the right during such period to exercise his Option as
to all or any part of the shares covered thereby, including shares as to which
such Option would not otherwise be exercisable by reason of an insufficient
lapse of time.

 

(c) In the event of a Reorganization (as hereinafter defined) in which the
Company is not the surviving or acquiring company, or in which the Company is or
becomes a wholly owned subsidiary of another company after the effective date of
the Reorganization, then

 

(i) If there is no plan or agreement respecting the Reorganization
(“Reorganization Agreement”) or if the Reorganization Agreement does not
specifically provide for the change, conversion or exchange of the shares under
outstanding and unexercised stock options for securities of another corporation,
then the Committee shall take such action, and the Options shall terminate, as
provided in subparagraph (b) of this Paragraph 7; or

 

(ii) If there is a Reorganization Agreement and if the Reorganization Agreement
specifically provides for the change, conversion, or exchange of the shares
under outstanding and unexercised stock options for securities of another
corporation, then the Committee shall adjust the shares under such outstanding
and unexercised stock options (and shall adjust the shares remaining under the
Plan which are then available to be optioned under the Plan, if the
Reorganization Agreement makes specific provision therefor) in a manner not
inconsistent with the provisions of the Reorganization Agreement for the
adjustment, change, conversion, or exchange of such stock and such Options.

 

(d) The term “Reorganization” as used in subparagraph (c) of this Paragraph 7
shall mean any statutory merger, statutory consolidation, sale of all or
substantially all of the assets of the Company, or sale, pursuant to an
agreement with the Company, of securities of the Company pursuant to which the
Company is or becomes a wholly owned subsidiary of another company after the
effective date of the Reorganization. The provisions of Paragraph 7(c) above
shall comply with Section 424(a) of the Code except to the extent the Committee
determines otherwise.

 

(e) Adjustments and determinations under this Paragraph 7 shall be made by the
Committee, whose decisions shall be final, binding, and conclusive.

 

8. Restrictions on Issuing Shares. The exercise of each Option shall be subject
to the condition that if at any time the Company shall determine in its
discretion that the satisfaction of withholding tax or other withholding
liabilities, or that the listing, registration, or qualification of any shares
otherwise deliverable upon such exercise upon any securities exchange or under
any state or federal law, or that the consent or approval of any regulatory
body, is necessary or desirable as a condition of, or in connection with, such
exercise or the delivery or purchase of shares pursuant

 

6



--------------------------------------------------------------------------------

thereto, then in any such event, such exercise shall not be effective unless
such withholding, listing, registration, qualification, consent, or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company. Without limiting the foregoing, the Company will not be obligated
to sell any Shares hereunder unless the Shares are at the time effectively
registered or exempt from registration under the Securities Act of 1933, as
amended, and applicable state securities laws. The Optionee shall make such
investment representations to the Company and shall consent to the imposition of
such legends on the stock certificates as are necessary, in the opinion of the
Company’s counsel, to secure to the Company an appropriate exemption from
applicable securities laws.

 

9. Use of Proceeds. The proceeds received by the Company from the sale of Common
Stock pursuant to the exercise of Options granted under the Plan shall be added
to the Company’s general funds and used for general corporate purposes.

 

10. Amendment, Suspension, and Termination of Plan.

 

(a) The Board shall have complete discretionary authority and power to amend,
suspend or terminate the Plan at any time, subject to the following provisions:

 

(b) An amendment increasing the number of shares of Common Stock provided in
Paragraph 4 above, may not be made without shareholder approval.

 

(c) The Board may not, without the relevant Optionee’s written consent, modify
the terms and conditions of an Option previously granted under the Plan.

 

(d) No amendment, suspension or termination of the Plan shall, without the
relevant Optionee’s written consent, alter, terminate or impair any right or
obligation under any Option previously granted under the Plan.

 

(e) Unless previously terminated, the Plan shall terminate with respect to the
issuance of any new Options, and no more Options may be granted after January
28, 2008. The Plan shall continue in effect with respect to Options granted
before termination of the Plan until such Options have been settled, terminated,
or forfeited.

 

7